DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15 are drawn to creating and maintaining a data structure classified in G06F16/2272 (“Management [of indexing structures]”) 

II.       Claim 16-20 are drawn to reading and verifying a data structure classified in G06F16/2365 (“Ensuring data consistency and integrity”). 

Inventions I and II are directed to related computer devices (products) and related computer implemented methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
The inventions as claimed have a materially different functions because group I involves creating, forming, and maintaining a data structure; requesting permission to add data to the data structure; and determining a consensus; group II involves reading and verifying a data structure; extracting and computing cryptographic hashes of the data structure; and determining matches based on the hashes. 
 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  See chart below: 
1. A method of maintaining a data structure comprising a plurality of linked data blocks, the method implemented on a computing device, and comprising: 

creating a data block to be added to the data structure; 

transmitting a message to a plurality of validator computing devices over a communication network, said message requesting permission to add said data block to the data structure; 



determining that consensus is reached by the plurality of validator computing devices that said data block can be added to the data structure, and in response to said determining: 

forming a first sub-chain in the data-structure by adding the data block to the data structure, the first sub-chain starting with a genesis block and ending with said data block, wherein the data block comprises a block number indicating the number of blocks in the data structure from the genesis block, and creating a further data block; 

transmitting a further message to the plurality of validator computing devices over a communication network, said further message requesting permission to add said further data block to the data structure; 


determining that consensus is reached by the plurality of validator computing devices that said further data block can be added to the data structure, and in response to said determining, forming a second sub-chain by adding the further data block to the data structure after said data block, the second sub-chain starting with said further data block, wherein the further block comprises (i) a first block number indicating the number of blocks in the data structure from the genesis block; 

and (ii) a second block number indicating the number of blocks in the second sub-chain from the further data block.
16. A method of verifying a data structure comprising at least one plurality of linked data blocks, the method performed on a computing device, and comprising: 

reading a data block of the data structure; 




















determining if the data block is a sub-chain end block at an end of a sub-chain in the data structure, the sub-chain comprising a first data block at a start of the sub-chain and at least one intervening data block between the first data block and the sub-chain end block; 




wherein if said data block is a sub-chain end block, the method comprises: extracting a cryptographic hash of the first data block at the start of the sub-chain from the end data block; 



computing a cryptographic hash of the first data block at the start of the sub-chain;

determining if the extracted cryptographic hash of the first data block matches the computed cryptographic hash of the first data block, and successfully verifying the integrity of the data blocks of the sub-chain based on the extracted cryptographic hash of the first data block matching the computed cryptographic hash of the first data block.


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply (emphasis on applicable reasons):
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  

Different fields of search include the following, for example: 
Group I (transmitting a message for permission to add; creating blocks; adding a block; determining a consensus). 
Group II (reading a block; determining an end block; extraction and computation of cryptographic hashes; verifying matches). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159